Case 1:11-cr-20587-RNS Document 1569-2 Entered on FLSD Docket 07/20/2020 Page 1 of 2

From: COA/Public Information~

To: Sowmya Bharathi

Subject: Request re: inmate Sandra HUARTE, Reg.3 97267-004, Coleman Low - Compassionate Release & Home
Confinement

Date: Thursday, July 16, 2020 3:55:25 PM

Attachments: i ion~

 

Your concerns are noted.

U.S. Department of Justice
Federal Bureau of Prisons
Federal Correctional Complex
846 NE 54th Terrace
Coleman, FL 33521

The information contained in this electronic message and any and all accompanying documents constitutes
sensitive information. This information is the property of the U.S. Department of Justice. If you are not
the intended recipient of this information, any disclosure, copying, distribution, or the taking of any action
in reliance on this information is Strictly prohibited. If you received this message in error, please notify us
immediately,

>>> Sowmya Bharathi <Sowmya_Bharathi@fd.org> 7/16/2020 3:25 PM >>>
Good morning,

Pm an assistant federal public defender, and I am writing on behalf of inmate Ms.
Sandra Huarte, Reg. #97267-004, to both renew her request for compassionate
release and ask that she be promptly released from custody to serve the remainder
of her term on home confinement. Ms. Huarte is highly supervisable and poses a
low risk of reoffending. Additionally, her grave medical problems (currently
COVID-19 positive and obese) places her at a high risk of dying from COVID-19.
Moreover, Ms. Huarte has a sound release plan. She will release to live with her
husband in a safe environment — drug and crime-free — and with the support of her
adult children.

Compassionate Release:

e On May 30, 2020, Ms. Huarte was informed by FCI Coleman Low that she
was approved for Home Confinement. She completed paperwork for her

release plan. Unfortunately, she was never released.
e A few days ago, around July 14, her family was informed that she has

tested positive for COVID-19.

Mr. Huarte is obese, which places her at high risk of death or severe complications
from her contraction of COVID-19. Her serious medical condition substantially
diminishes her ability to provide self-care within the environment of a correctional
facility, where she cannot effectively social distance. Upon release, she will with
her husband, Eduardo Huarte, at 13521 SW 101 Lane, Miami, FL 33186, (tel.) 305-
972-1015. This is a 2 bedroom, 2 bathroom home, where she could safely
quarantine in her own room. She is not a danger to the community as she is a low
risk offender, has not committed any acts of violence, and has no serious
disciplinary history in BOP.
Case 1:11-cr-20587-RNS Document 1569-2 Entered on FLSD Docket 07/20/2020 Page 2 of 2

Home Confinement:

I believe that Ms. Huarte should receive priority treatment for release to home
confinement under Attorney General Barr’s memorandum:

Her age and medical conditions make her more vulnerable to COVID-19

She is housed in minimum security

Her PATTERN score should be minimum

She has a verifiable reentry plan to live in a safe, drug-free, and supportive
environment

Her non-violent fraud offense and lack of prior criminal history reflect that he
poses virtually no danger to the community

In light of these issues, release to home confinement or a grant of compassionate
release would be appropriate, and I am asking you to take whatever steps you can
to expeditiously transfer Ms. Huarte out of custody.

Please acknowledge receipt of this request, and please do not hesitate to reach out
to me with any questions you may have.

Sincerely,
Sowmya

Ms. Sowmya Bharathi

Supervisory Assistant Federal Public Defender
150 W. Flagler St., Ste. 1700

Miami, FL 33138

305-533-4188 | (eFax) 305-675-8339

Sowmya Bharathi@fd.org
https://fpdsouthflorida.org
